DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 14, 23-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, US 5,702,200 in view of Adams, US 5,205,668, McCoy, US 6,035,581, and DeHaan (“Manhole Frame and Cover Load Bearing Definitions”, NPL).
Regarding claim 1, Hawkins teaches an underground utility enclosure cover assembly (Figures 2-3) comprising:
a frame (22) having a central opening, the frame having a unitary structure including an overhang (27), a cover receiving ledge (unnumbered; Figure 2) offset from a top of the overhang, and at least one stabilizing member (28) extending from the overhang such that when the frame is installed on 
a cover (5) dimensioned to rest on the cover receiving ledge.
While Hawkins fails to disclose that the cover receiving ledge has at least one enclosure mounting tab positioned to align with at least one mounting structure of an enclosure and at least one cover mounting tab, Adams teaches (Figures 1 and 2) a cover receiving ledge (72) that has at least one enclosure mounting tab (77) positioned to align with at least one mounting structure of an enclosure and at least one cover mounting tab (84).  Adams further teaches a cover (56) that has at least one opening to align with the at least one cover mounting tab.  It would have been obvious to one of ordinary skill in the art to modify Hawkins’s cover receiving ledge to have at least one enclosure mounting tab and at least one cover mounting tab, and Hawkins’s cover to have at least one opening aligned with the at least one cover mounting tab to be able to secure the cover, the frame, and an enclosure together.  The resulting combination yields the cover being secured to the frame.
While the resulting combination fails to disclose that the frame and cover are made of cast iron, McCoy teaches a manhole frame and cover for a roadway installation and discloses that the frame and the cover are made of cast iron (column 3 lines 22-24 and 62-63).  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be made of cast iron in view of McCoy’s disclosure since it has been held that selection of a known material based on its suitability for its intended use is a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).	
While the resulting combination fails to explicitly disclose the capability of supporting vertical loads of at least about 40,000 lbs., Hawkins explicitly discloses that the assembly can be installed in a roadway (column 1 lines 5-9) and Adams discloses in the “Background of the Invention” that manholes “must be strong enough to withstand all external loadings such as, for example, the loading of vehicles 
Regarding claim 3, the resulting combination includes the claim since Hawkins shows a plurality of stabilizing members (Figure 3) that each extend from the overhang such that when the frame is installed on an enclosure the plurality of stabilizing members can be embedded in concrete surrounding the frame.
Regarding claim 6, the resulting combination includes the at least one enclosure mounting tab (Adams’s 77) having an aperture (79) dimensioned to permit a fastener to pass through the enclosure mounting tab.
Regarding claim 7, the resulting combination includes the at least one cover mounting tab (Adams’s 84) having a threaded aperture (86) dimensioned to receive a fastener.
Regarding claim 8, as shown in Hawkins’s Figure 2, the cover (5) further comprises at least one rib (8).
Regarding claim 14, Hawkins teaches an underground utility enclosure assembly (Figures 2-3) comprising: 
an enclosure (1); and 
an enclosure cover assembly comprising: 
a frame (22) having a central opening, the frame having a unitary structure including an overhang (27), a cover receiving ledge (unnumbered; shown in Figure 2) offset from a top of the overhang, and at least one stabilizing member (28) extending from the overhang such that when the frame is installed on an enclosure the at least one stabilizing member can be embedded in concrete surrounding the frame (column 4 lines 11-13); and
a cover (5) dimensioned to rest on the cover receiving ledge.
While Hawkins fails to disclose that the cover receiving ledge has at least one enclosure mounting tab positioned to align with at least one mounting structure of the enclosure and at least one cover mounting tab, Adams teaches (Figures 1 and 2) a cover receiving ledge (72) that has at least one enclosure mounting tab (77) positioned to align with at least one mounting structure of an enclosure and at least one cover mounting tab (84).  Adams further teaches a cover (56) that has at least one opening to align with the at least one cover mounting tab.  It would have been obvious to one of ordinary skill in the art to modify Hawkins’s cover receiving ledge to have at least one enclosure mounting tab and at least one cover mounting tab, and Hawkins’s cover to have at least one opening aligned with the at least one cover mounting tab to be able to secure the cover, the frame, and an enclosure together.  The resulting combination yields the cover being secured to the frame.
While the resulting combination fails to disclose that the frame and cover are made of cast iron, McCoy teaches a manhole frame and cover for a roadway installation and discloses that the frame and the cover are made of cast iron (column 3 lines 22-24 and 62-63).  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be made of cast iron in view of McCoy’s disclosure since it has been held that selection of a known material based on its suitability for its intended use is a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)	
While the resulting combination fails to explicitly disclose the capability of supporting vertical loads of at least about 40,000 lbs., Hawkins explicitly discloses that the assembly can be installed in a roadway (column 1 lines 5-9) and Adams discloses in the “Background of the Invention” that manholes “must be strong enough to withstand all external loadings such as, for example, the loading of vehicles which, invariably, will move across a top surface of the manhole” (Adams’s column 1 lines 26-30).  DeHaan discloses (under the section "Most common loading definitions") that for a manhole to be "Traffic-Rated" for traditional traffic loading, the loading criterion is 40,000 to 100,000 lbs. It would be obvious to one of ordinary skill in the art to modify the cover assembly of the resulting combination to be capable of supporting vertical loads of at least 40,000 lbs based on design choice to meet loading criterion if the cover assembly is to be placed in a road with vehicular traffic.
Regarding claim 23, the resulting combination includes the at least one enclosure mounting tab (Adams’s 77) having an aperture (79) dimensioned to permit a fastener to pass through the enclosure mounting tab.
Regarding claim 24, the resulting combination includes the at least one cover mounting tab (Adams’s 84) having a threaded aperture (86) dimensioned to receive a fastener.
Regarding claim 29, the resulting combination includes the frame being a circular shaped frame (Hawkins’s Figure 3).	
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Adams, McCoy, and DeHaan as applied to claim 1 above, further in view of Sulak et al., US 7,712,515 B2.
Regarding claims 4-5, while the resulting combination discloses the frame being circular but fails to disclose the frame being rectangular or square shaped, Sulak teaches a municipal frame and cover assembly and discloses that while a square assembly is shown, it could alternatively be circular or rectangular (column 3 lines 59-62).  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be rectangular shaped or square shaped in view of Sulak’s disclosure that a utility frame and cover could be any of square, rectangular, or circular based on obvious design choice since it is a matter of mere change in shape.  The resulting combination yields the limitations of the claim since there must be a pair of side walls and a pair of end walls wherein an end of each side wall meets an end of an end wall to form either a rectangular shape or a square shape which requires four sides.
Claims 9, 11-13, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, US 5,702,200 in view of Adams, US 5,205,668, Sulak et al., US 7,712,515 B2, McCoy, US 6,035,581, and DeHaan (“Manhole Frame and Cover Load Bearing Definitions”, NPL).
Regarding claim 9, Hawkins teaches an underground utility enclosure cover assembly (Figures 2-3) comprising:
a unitary structured frame (22) forming a central opening, the sidewalls of the frame having an overhang (27) and a cover receiving ledge (unnumbered, shown in Figure 2) offset from a top of the overhang, and at least one stabilizing member (28) extending from the overhang such that when the frame is installed on an enclosure the at least one stabilizing member can be embedded in concrete surrounding the frame (column 4 lines 11-13); and
a cover (5) dimensioned to rest on the cover receiving ledge.
While Hawkins fails to disclose that the cover receiving ledge has at least one enclosure mounting tab positioned to align with at least one mounting structure of an enclosure and at least one cover mounting tab, Adams teaches (Figures 1 and 2) a cover receiving ledge (72) that has at least one enclosure mounting tab (77) positioned to align with at least one mounting structure of an enclosure and at least one cover mounting tab (84).  Adams further teaches a cover (56) that has at least one opening to align with the at least one cover mounting tab.  It would have been obvious to one of ordinary skill in the art to modify Hawkins’s cover receiving ledge to have at least one enclosure mounting tab and at least one cover mounting tab, and Hawkins’s cover to have at least one opening aligned with the at least one cover mounting tab to be able to secure the cover, the frame, and an enclosure together.  The resulting combination yields the cover being secured to the frame.

While the resulting combination discloses the frame being circular forming a central opening but fails to disclose the frame having a pair of side walls and a pair of end walls wherein an end of each side wall meets an end of an end wall, Sulak teaches a municipal frame and cover assembly and discloses that while a square assembly is shown, it could alternatively be circular or rectangular (column 3 lines 59-62).  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be rectangular shaped or square shaped in view of Sulak’s disclosure that a utility frame and cover could be any of square, rectangular, or circular based on obvious design choice since it is a matter of mere change in shape.  The resulting combination yields a pair of side walls and a pair of end walls wherein an end of each side wall meets an end of an end wall since that must be required to form either a rectangular shape or a square shape which requires four sides.
While the resulting combination fails to disclose that the frame and cover are made of cast iron, McCoy teaches a manhole frame and cover for a roadway installation and discloses that the frame and the cover are made of cast iron (column 3 lines 22-24 and 62-63).  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be made of cast iron in view of McCoy’s disclosure since it has been held that selection of a known material based on its suitability for its intended use is a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
While the resulting combination fails to explicitly disclose the capability of supporting vertical loads of at least about 40,000 lbs., DeHaan discloses (under the section "Most common loading definitions") that for a manhole to be "Traffic-Rated" for traditional traffic loading, the loading criterion is 40,000 to 100,000 lbs. It would be obvious to one of ordinary skill in the art to modify the cover assembly of the resulting combination to be capable of supporting vertical loads of at least 40,000 lbs based on design choice to meet loading criterion if the cover assembly is to be placed in a road with vehicular traffic.
Regarding claim 11, the resulting combination includes the limitations since as shown in Hawkins’s Figure 3, the at least one stabilizing member comprises a plurality of stabilizing members (28) each extending from the overhang such that when the frame is installed on an enclosure the plurality of stabilizing members can be embedded in concrete surrounding the frame (column 4 lines 11-13).
Regarding claim 12, the resulting combination includes the at least one enclosure mounting tab (Adams’s 77) having an aperture (79) dimensioned to permit a fastener to pass through the enclosure mounting tab.
Regarding claim 13, the resulting combination includes the at least one cover mounting tab (Adams’s 84) having a threaded aperture (86) dimensioned to receive a fastener.
Regarding claim 25, Hawkins teaches an underground utility enclosure assembly comprising: 	an enclosure (1; Figure 2); and 
an enclosure cover assembly comprising: 
a unitary structured frame (22) forming a central opening, the sidewalls of the frame having an overhang (27) and a cover receiving ledge (unnumbered, shown in Figure 2) offset from a top of the overhang, and at least one stabilizing member (28) extending from the overhang such that when the frame is installed on an enclosure the at least one stabilizing member can be embedded in concrete surrounding the frame (column 4 lines 11-13); and
a cover (5) dimensioned to rest on the cover receiving ledge.
While Hawkins fails to disclose that the cover receiving ledge has at least one enclosure mounting tab positioned to align with at least one mounting structure of an enclosure and at least one cover mounting tab, Adams teaches (Figures 1 and 2) a cover receiving ledge (72) that has at least one enclosure mounting tab (77) positioned to align with at least one mounting structure of an enclosure and at least one cover mounting tab (84).  Adams further teaches a cover (56) that has at least one opening to align with the at least one cover mounting tab.  It would have been obvious to one of ordinary skill in the art to modify Hawkins’s cover receiving ledge to have at least one enclosure mounting tab and at least one cover mounting tab, and Hawkins’s cover to have at least one opening aligned with the at least one cover mounting tab to be able to secure the cover, the frame, and an enclosure together.  The resulting combination yields the cover being secured to the frame.
While the resulting combination discloses the frame being circular forming a central opening but fails to disclose the frame having a pair of side walls and a pair of end walls wherein an end of each side wall meets an end of an end wall, Sulak teaches a municipal frame and cover assembly and discloses that while a square assembly is shown, it could alternatively be circular or rectangular (column 3 lines 59-62).  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be rectangular shaped or square shaped in view of Sulak’s disclosure that a utility frame and cover could be any of square, rectangular, or circular based on obvious design choice since it is a matter of mere change in shape.  The resulting combination yields a pair of side walls and a pair of end walls wherein an end of each side wall meets an end of an end wall since that must be required to form either a rectangular shape or a square shape which requires four sides.
While the resulting combination fails to disclose that the frame and cover are made of cast iron, McCoy teaches a manhole frame and cover for a roadway installation and discloses that the frame and the cover are made of cast iron (column 3 lines 22-24 and 62-63).  It would have been obvious to one of ordinary skill in the art to modify the frame and cover of the resulting combination to be made of cast iron in view of McCoy’s disclosure since it has been held that selection of a known material based on its suitability for its intended use is a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
While the resulting combination fails to explicitly disclose the capability of supporting vertical loads of at least about 40,000 lbs., DeHaan discloses (under the section "Most common loading definitions") that for a manhole to be "Traffic-Rated" for traditional traffic loading, the loading criterion is 40,000 to 100,000 lbs. It would be obvious to one of ordinary skill in the art to modify the cover assembly of the resulting combination to be capable of supporting vertical loads of at least 40,000 lbs based on design choice to meet loading criterion if the cover assembly is to be placed in a road with vehicular traffic.
Regarding claim 27, the resulting combination includes the at least one enclosure mounting tab (Adams’s 77) having an aperture (79) dimensioned to permit a fastener to pass through the enclosure mounting tab.
Regarding claim 28, the resulting combination includes the at least one cover mounting tab (Adams’s 84) having a threaded aperture (86) dimensioned to receive a fastener.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-14, 23-25, and 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments against the loading requirements of the previous rejection are moot since the rejection no longer relies on a plastic frame and cover based on Applicant’s amendment.

	
	         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671